Title: John Adams to Abigail Adams, 2 October 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passi Octr. 2. 1778

This goes by Captn. McNeil, who is an Adventurous Cruiser. It is not safe to write much by him.
If Expressions of Tenderness, were necessary my Heart is full enough to write a great many. I send some Letters from Johnny, who intended to have written to his Brothers and indeed has written but there is not time to copy them.
I think, that the Distance of Place, and the present perfect security which I enjoy, has by no Means lessened my Anxiety. We have no News from America since the Comte D’Estaing left Sandy Hook. We expect News every Moment.—I have sent you by Captain Tucker all the Things you desired me to send, which I wish safe. I sent you ten Guineas worth of Linnen and Woolen by Captn. Barns, who I fear is taken. I have sent you a few Pounds of Tea by Captn. Niles and a few More by Mr. Austin. But the Risque is so great that I will send no more, but by Frigates or under Convoy.—Draw upon me for an hundred Pounds. This is the safest Way of supplying your Wants.

Yours forever.

